—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 5, 1990 (People v Gorsky, 158 AD2d 469), affirming a judgment of the Supreme Court, Kings County, rendered August 20, 1987.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the *635effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Sullivan and McGinity, JJ., concur.